                                            Case 5:19-cv-03750-BLF Document 31 Filed 08/10/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JASON SMITH,
                                  11                                                     Case No. 19-03750 BLF (PR)
                                                       Plaintiff,
                                  12                                                     ORDER GRANTING IN PART AND
Northern District of California




                                                 v.                                      DENYING IN PART MOTION TO
 United States District Court




                                  13                                                     STAY DISCOVERY
                                  14     J. MENDOZA, et al.,
                                  15                  Defendants.
                                  16                                                     (Docket No. 29)

                                  17

                                  18          Plaintiff, a state prisoner proceeding pro se, filed this civil action pursuant to 42
                                  19   U.S.C. § 1983. The Court found the complaint, liberally construed, stated cognizable
                                  20   claims and ordered service of the action on Defendants. Dkt. No. 3. On June 19, 2020,
                                  21   Defendants filed a motion for summary judgment. Dkt. No. 23. On July 22, 2020,
                                  22   Defendants filed a motion to stay discovery pending ruling on the question of qualified
                                  23   immunity. Dkt. No. 29.
                                  24

                                  25                                           DISCUSSION
                                  26   A.     Motion to Stay Discovery
                                  27          Defendants assert that they have diligently responded to Plaintiff’s discovery
                                  28   requests thus far, and that there are no other outstanding discovery requests. Dkt. No. 29 at
                                          Case 5:19-cv-03750-BLF Document 31 Filed 08/10/20 Page 2 of 3




                                   1   4. Defendants request a stay of additional discovery pending the Court’s ruling on their
                                   2   qualified immunity defense. Id. at 4-5. The Court finds that before it can consider
                                   3   whether qualified immunity is warranted, the threshold issue of whether Plaintiff properly
                                   4   exhausted his administrative remedies with respect to his Eighth and Fourteenth
                                   5   Amendment claims must be decided, which is another grounds presented in Defendants’
                                   6   motion for summary judgment.
                                   7          A district court has broad discretion to stay discovery pending the disposition of a
                                   8   dispositive motion. See Panola Land Buyers Ass'n v. Shuman, 762 F.2d 1550, 1560 (11th
                                   9   Cir. 1985); Scroggins v. Air Cargo, Inc., 534 F.2d 1124, 1133 (5th Cir. 1976); Hovermale
                                  10   v. School Bd. of Hillsborough County, 128 F.R.D. 287, 289 (M.D. Fla. 1989). But it is an
                                  11   abuse of that discretion to stay discovery if plaintiff is denied discovery that relates to the
                                  12   motion. See Scroggins, 534 F.2d at 1133. In addition, motions to stay discovery are not
Northern District of California
 United States District Court




                                  13   favored where resolution of the dispositive motion may not dispose of the entire case. See
                                  14   Panola Land Buyers Assoc. v. Shuman, 762 F.2d 1550, 1560 (11th Cir. 1985); Hovermale,
                                  15   128 F.R.D. at 289-90.
                                  16          Exhaustion of administrative remedies should be decided, if feasible, before
                                  17   reaching the merits of a prisoner’s claim. Albino v. Baca, 747 F.3d 1162, 1170 (9th Cir.
                                  18   2014) (en banc). If discovery is appropriate, the district court may in its discretion limit
                                  19   discovery to evidence concerning exhaustion, leaving until later – if it becomes necessary
                                  20   – discovery directed to the merits of the suit. Id. A motion for summary judgment need
                                  21   not be directed solely to the issue of exhaustion. If a motion for summary judgment is
                                  22   denied, disputed factual questions relevant to exhaustion should be decided by the judge,
                                  23   in the same manner a judge rather than a jury decides disputed factual questions to
                                  24   jurisdiction and venue. Id. at 1170 (citing cases). But whenever feasible, disputed factual
                                  25   questions relevant to exhaustion should be decided at the very beginning of the litigation.
                                  26   Id. at 1171. Accordingly, Defendants’ motion for a stay of discovery is GRANTED IN
                                  27   PART with respect to the merits of the claims against them but DENIED with respect to
                                  28                                                  2
                                            Case 5:19-cv-03750-BLF Document 31 Filed 08/10/20 Page 3 of 3




                                   1   evidence concerning exhaustion.
                                   2

                                   3                                                         CONCLUSION
                                   4             For the foregoing reasons, the Court orders as follows:
                                   5             1.         Defendants’ motion for a stay of discovery is GRANTED IN PART with
                                   6   respect to the merits of the claims against them but DENIED with respect to evidence
                                   7   concerning exhaustion. Dkt. No. 29. In opposition, Plaintiff must address Defendants’
                                   8   grounds for summary judgment based on exhaustion and qualified immunity. If he
                                   9   believes additional discovery is necessary to oppose Defendants’ claims on the merits, he
                                  10   must so indicate in his opposition. Notwithstanding the partial stay of discovery, Plaintiff
                                  11   may still oppose all the grounds presented in Defendants’ summary judgment motion if he
                                  12   is so prepared to do so based on the discovery obtained thus far.
Northern District of California
 United States District Court




                                  13             2.         Consistent with the foregoing, Plaintiff may request discovery from
                                  14   Defendants solely with respect to the exhaustion of administrative remedies necessary to
                                  15   prepare his opposition which is currently due by September 15, 2020.
                                  16             3.         If Defendants’ motion for summary judgment on the grounds of failure to
                                  17   exhaust administrative remedies is denied along with their qualified immunity defense, the
                                  18   Court will reopen discovery on the merits of the surviving claims if necessary.
                                  19             This order terminates Docket Nos. 29.
                                  20             IT IS SO ORDERED.
                                  21

                                  22   Dated: __August 10, 2020______                                ________________________
                                                                                                     BETH LABSON FREEMAN
                                  23
                                                                                                     United States District Judge
                                  24

                                  25   Order Granting and Denying In Part M. to Stay Disc.
                                       PRO-SE\BLF\CR.19\03750Smith_disc
                                  26

                                  27

                                  28                                                             3
